Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT, effective as of February 19, 2002 (the “Date of Grant”), is
entered into by and between Nash-Finch Company, a Delaware corporation (the
“Company”), and Ron Marshall (the “Grantee”).

 

A.  The Company has adopted the Nash Finch Company 2000 Stock Incentive Plan
(the “Plan”) authorizing the Board of Directors of the Company, or a committee
as provided for in the Plan (the Board or such a committee to be referred to as
the “Committee”), to grant certain types of incentive awards to employees and
non-employee directors, consultants and independent contractors of the Company
and its Subsidiaries (as defined in the Plan).

 

B.  The Company desires to provide the Grantee with the opportunity to acquire
or increase the Grantee’s proprietary interest in the Company and an added
incentive to advance the interests of the Company by granting to the Grantee a
Restricted Stock Award (as defined in the Plan).

 

Accordingly, the parties agree as follows:

 

1.                                      Grant of Restricted Stock Award.

 

The Company hereby grants to the Grantee a Restricted Stock Award of 50,000
shares (the “Restricted Stock Award Shares”) of the Company’s common stock,
$1.66-2/3 par value (the “Common Stock”), according to the terms and subject to
the conditions hereinafter set forth and as set forth in the Plan.

 

2.                                      Share Restrictions.

 

2.1                                 Restriction and Forfeiture.  Except as
provided herein with regard to earlier vesting, the Grantee’s right to retain
the Restricted Stock Award Shares and any Dividend Proceeds (as defined below)
related thereto will be subject to the Grantee remaining in the continuous
employ or service of the Company through February 19, 2007.

 

2.2                                 Vesting of Restricted Stock Award Shares. 
The forfeiture restrictions provided for herein (the “Forfeiture Restrictions”)
shall lapse, and the Grantee shall become vested in the Restricted Stock Award
Shares in five respective installments on the anniversary of the Date of Grant
in each of the years 2003 through 2007, inclusive (each, the “Vesting Date”), as
follows:

 

1

--------------------------------------------------------------------------------


 

Vesting Date

 

Number of Shares

 

 

 

 

 

February 19, 2003

 

10,000

 

February 19, 2004

 

10,000

 

February 19, 2005

 

10,000

 

February 19, 2006

 

10,000

 

February 19, 2007

 

10,000

 

 

2.3                                 Vesting Date Cash Awards.  Within 30 days
following each Vesting Date, the Company shall pay a cash award to the Grantee
in an amount equal to forty percent (40%) of the Fair Market Value (as defined
in the Plan), as of such Vesting Date, of the Restricted Stock Award Shares as
to which the Forfeiture Restrictions lapse on the applicable Vesting Date (each,
a “Cash Award”).

 

2.4                                 Termination of Employment or Other Service.

 

(a)                                  Termination Due to Death, Disability or
Retirement.

 

(i)                                     In the event the Grantee’s employment or
other service with the Company and all Subsidiaries is terminated by reason of
death or Disability (as defined in the Plan), all unvested Restricted Stock
Award Shares then held by the Grantee will become fully vested and a Cash Award
will be paid.

 

(ii)                                  In the event the Grantee’s employment or
other service with the Company and all Subsidiaries is terminated by reason of
Retirement (as defined in the Plan), all unvested Restricted Stock Award Shares
then held by the Grantee will continue to vest in the manner provided in Section
2.2 hereof and Cash Awards will be paid in the manner proved in Section 2.3
hereof.

 

(b)                                 Termination for Reasons Other Than Death,
Disability or Retirement.  In the event that the Grantee’s employment or other
service with the Company and all Subsidiaries is terminated prior to February
19, 2007 for any reason other than death, Disability or Retirement, all rights
of the Grantee under the Plan and this Agreement will immediately terminate
without notice of any kind, and all Restricted Stock Award Shares then held by
the Grantee that have not vested will be terminated and forfeited and no further
Cash Awards will be paid; provided, however, that if such termination is due to
any reason other than voluntary termination by the Grantee or termination by the
Company for “cause” (as defined in the Plan), the Committee may, in its sole
discretion and without obligation to exercise such discretion, and in such
manner as the Committee may determine, cause Restricted Stock Award Shares to
vest and/or continue to vest or become free of transfer restrictions, as the
case may be, following such termination of employment or service; and, to the
extent such vesting or continued vesting is permitted, Cash Awards will be paid.

 

2.5                                 Change in Control.

 

(a)                                  Impact of Change in Control.  If a Change
in Control (as defined in the Plan) of the Company occurs, this Restricted Stock
Award, if it has been outstanding for more than six months, will become
immediately fully vested and non-forfeitable, and a Cash Award will be paid,
regardless of whether the Grantee remains in the employ or other service of the
Company.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Limitation on Change in Control Payments. 
Notwithstanding Section 2.5(a) to the contrary, if, with respect to the Grantee,
acceleration of the vesting of this Restricted Stock Award (which acceleration
could be deemed a “payment” within the meaning of Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”)), together with any other
payments which the Grantee has the right to receive from the Company or any
corporation which is a member of an “affiliated group” (as defined in Section
1504(b) of the Code) of which the Company is a member, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), the payments
to the Grantee as set forth herein will be reduced to the largest amount as will
result in no portion of such payments being subject to the excise tax imposed by
Section 4999 of the Code; provided, however, that if the Grantee is subject to a
separate agreement with the Company (including that certain letter agreement
between Company and Grantee, dated        , as the same may subsequently be
amended or replaced from time to time (the “Change in Control Agreement”)) that
expressly addresses the potential application of Sections 280G or 4999 of the
Code to amounts to be received by Grantee upon a Change of Control (including,
without limitation, that “payments” under such agreement or otherwise will be
reduced, that the Grantee will have the discretion to determine which “payments”
will be reduced, that such “payments” will not be reduced or that such
“payments” will be “grossed up” for tax purposes), then this Section 2.5(b) will
not apply, and any “payments” to the Grantee pursuant to Section 2.5(a) of this
Agreement will be treated as “payments” arising under such separate agreement.

 

3.                                      Issuance of Restricted Stock Award
Shares.

 

3.1                                 Rights as a Stockholder; Transferability. 
The Grantee will, as soon as practicable after the Date of Grant, be recorded on
the books of the Company as the owner of the Restricted Stock Award Shares, and
the Company will issue five duly issued and executed stock certificates
evidencing the Restricted Stock Award Shares.  Subject to the terms of this
Agreement, the Grantee will have all voting dividend, liquidation and other
rights with respect to the Restricted Stock Award Shares upon becoming the
holder of record of such Restricted Stock Award Shares.  Prior to the
termination of the Forfeiture Restrictions, such Restricted Stock Award Shares
will not be assignable or transferable by the Grantee, either voluntarily or
involuntarily, and may not be subjected to any lien, directly or indirectly, by
operation of law or otherwise.  Any attempt to transfer, assign or encumber the
Restricted Stock Award Shares other than in accordance with this Agreement and
the Plan will be null and void, and all Restricted Stock Award Shares will
immediately be forfeited to the Company.

 

3.2                                 Enforcement of Forfeiture Restrictions.  To
enforce the Forfeiture Restrictions, the Committee may place a legend on the
stock certificates evidencing the Restricted Stock Award Shares that refers to
the Forfeiture Restrictions and may require the Grantee to keep such stock
certificates, together with stock powers executed in blank, in the custody of
the Company or its transfer agent until the Forfeiture Restrictions have
terminated.

 

3.3                                 Dividend Proceeds.  Until vesting, any and
all dividends or distributions paid with respect to Restricted Stock Award
Shares, including stock dividends or distributions in kind, the proceeds of any
stock split or the proceeds resulting from any changes or exchanges described in
Section 4 of this Agreement, but excluding ordinary cash dividends paid
generally with respect to shares of Common Stock, will be deemed to be “Dividend
Proceeds” and will be subject to the Forfeiture Restrictions and other
obligations provided for herein to the same extent as the Restricted Stock Award
Shares to which such Dividend Proceeds relate.  The Committee may, however, in
its sole discretion elect to distribute such Dividend Proceeds to the Grantee as
they are made, retain and hold such Dividend Proceeds subject to the Forfeiture
Restrictions and other obligations provided for herein or cause such Dividend
Proceeds to be paid to the Company pursuant to Section 8 of this Agreement to

 

3

--------------------------------------------------------------------------------


 

the extent necessary to satisfy any federal, state or local withholding or other
employment-related tax requirements attributable to such Dividend Proceeds.  No
adjustment will be made for ordinary cash dividends, Dividend Proceeds or any
other rights as to which there is a record date preceding the date the Grantee
becomes the holder of record of the Restricted Stock Award Shares.

 

4.                                      Adjustments.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the Grantee, will make appropriate adjustments
(which determination will be conclusive) as to the number and kind of securities
subject to this Agreement.

 

5.                                      Rights of Grantee.

 

5.1                                 Employment or Service.  Nothing in this
Agreement will interfere with or limit in any way the right of the Company or
any Subsidiary to terminate the employment or other service of the Grantee at
any time, nor confer upon the Grantee any right to continue in the employ or
other service of the Company or any Subsidiary at any particular position or
rate of pay or for any particular period of time.

 

5.2                                 Breach of Confidentiality or Non-Compete
Agreements.  Notwithstanding anything in this Agreement or the Plan to the
contrary, and in addition to the terms set forth in Section 6.2 of this
Agreement, in the event that the Grantee materially breaches the terms of any
confidentiality or non-compete agreement entered into with the Company or any
Subsidiary, including but not limited to those provided for in Section 6 of this
Agreement, whether such breach occurs before or after termination of the
Grantee’s employment or other service with the Company or any Subsidiary, the
Committee in its sole discretion may immediately terminate all rights of the
Grantee under the Plan and this Agreement without notice of any kind.

 

6.                                      Grantee Covenants.

 

6.1                                 Competitive Activities.  Grantee agrees that
in the event he voluntarily terminates his employment or service to the Company
prior to February 19, 2008, other than for “Good Reason” (as defined below), he
will not, without the prior written consent of the Company:

 

(a)                                  alone or in any capacity (other than by way
of holding shares listed on a stock exchange in a number not exceeding five
percent of the outstanding class or series so listed) with any other person or
entity, directly or indirectly engage in competition with the Company or any
Subsidiary, in association with, or as an officer, director, employee,
principal, agent or consultant of, any of the peer group companies named, for
cumulative total stockholder return comparison purposes, in the Company’s proxy
statements issued in the years 2002 through 2007, inclusive, for a period ending
one year after the date of termination or on February 19, 2008, whichever is
earlier; or

 

(b)                                 directly or indirectly, solicit for
employment, employ or attempt to employ any Tier I-IV employee of the Company or
any Subsidiary for a period of one year from the date of termination.

 

4

--------------------------------------------------------------------------------


 

For purpose of this Section 6.1, “Good Reason” will have the meaning provided in
the Change of Control Agreement.

 

6.2                                 Remedies for Breach.  In the event of a
breach of either of the covenants set forth in Section 6.1 of this Agreement,
then in either such event, the Grantee shall forfeit all vested Restricted Stock
Award Shares and any Dividend Proceeds related thereto to the Company, and shall
immediately transfer and assign to the Company all such vested Restricted Stock
Award Shares and the amount of all Cash Awards and Dividend Proceeds related
thereto, or the equivalent number or value thereof; and, in addition to any
other legal remedies as may be available to it, the Company shall be entitled to
an immediate injunction from a court of competent jurisdiction to prevent the
continuation of the breach without further having to show damage. 
Notwithstanding the foregoing, the Grantee will not be required to forfeit Cash
Awards to the extent equivalent amounts (i) have been paid or remain payable
(following the forfeiture provided above) with respect to taxes due upon the
vesting of Restricted Stock Award Shares; and (ii) are not otherwise recoverable
by the Grantee from taxing authorities by virtue of any credit, any deduction or
through any amendment to any prior tax return (regardless of whether Grantee
takes such a deduction or credit or files any such amended return).

 

7.                                      Securities Law and Other Restrictions.

 

Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and the Grantee may not sell, assign, transfer or
otherwise dispose of, any Restricted Stock Award Shares, unless (a) there is in
effect with respect to the Restricted Stock Award Shares a registration
statement under the Securities Act of 1933, as amended, and any applicable state
or foreign securities laws or an exemption from such registration, and (b) there
has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable.  The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, the
placement of any legends on certificates representing Restricted Stock Award
Shares, or the receipt of an opinion of counsel acceptable to the Company, as
may be deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

 

8.                                      Withholding Taxes.

 

The Company is entitled to (a) withhold and deduct from future wages of the
Grantee, or cause to be paid to the Company out of Dividend Proceeds (or from
other amounts that may be due and owing to the Grantee from the Company), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy any federal, state or local withholding and
employment-related tax requirements attributable to the acquisition of the
Restricted Stock Award Shares, the receipt of Cash Awards, the receipt of
dividends or distributions on the Restricted Stock Award Shares or the
termination of the Forfeiture Restrictions applicable to the Restricted Stock
Award Shares, or (b) require the Grantee promptly to remit the amount of such
withholding to the Company.  In the event that the Company is unable to withhold
such amounts, for whatever reason, the Grantee agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal, state or local law.

 

5

--------------------------------------------------------------------------------


 

9.                                      Subject to Plan.

 

The Restricted Stock Award and the Restricted Stock Award Shares granted and
issued pursuant to this Agreement have been granted and issued under, and are
subject to the terms of, the Plan.  The terms of the Plan are incorporated by
reference in this Agreement in their entirety, and the Grantee, by execution of
this Agreement, acknowledges having received a copy of the Plan.  The provisions
of this Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan.  In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail.

 

10.                               Miscellaneous.

 

10.1                           Binding Effect.  This Agreement will be binding
upon the heirs, executors, administrators and successors of the parties to this
Agreement.

 

10.2                           Governing Law.  This Agreement and all rights and
obligations under this Agreement will be construed in accordance with the Plan
and governed by the laws of the State of Minnesota, without regard to conflicts
of laws provisions.  Any legal proceeding related to this Agreement will be
brought in an appropriate Minnesota court, and the parties to this Agreement
consent to the exclusive jurisdiction of the court for this purpose.

 

10.3                           Entire Agreement.  This Agreement, the Change in
Control Agreement and the Plan set forth the entire agreement and understanding
of the parties to this Agreement with respect to the grant and vesting of this
Restricted Stock Award and supersede all prior agreements, arrangements, plans
and understandings relating to the grant and vesting of this Restricted Stock
Award.

 

10.4                           Amendment and Waiver.  Other than as provided in
the Plan, this Agreement may be amended, waived, modified or canceled only by a
written instrument executed by the parties to this Agreement or, in the case of
a waiver, by the party waiving compliance.

 

10.5                           Severability.  Whenever possible, each provision
of this Agreement will be interpreted so that it is valid under the applicable
law.  If any provision of this Agreement is to any extent invalid under the
applicable law, that provision will still be effective to the extent it remains
valid.  The remainder of this Agreement will also continue to be valid, and the
entire Agreement will continue to be valid in other jurisdictions.

 

6

--------------------------------------------------------------------------------


 

 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

 

NASH FINCH COMPANY

 

 

 

 

 

ATTEST:

 

By:

/s/ Ron Marshall

 

 

 

 

 

 

/s/ Kathleen McDermott

 

Its: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By execution of this Agreement,
the Grantee acknowledges having
received a copy of the Plan.

 

GRANTEE

 

 

 

/s/ Ron Marshall

 

 

 

 

(Signature)

 

 

 

 

 

 

 

Ron Marshall

 

 

 

 

(Name and Address)

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------